     Case 3:19-cv-00898 Document 152 Filed 09/01/21 Page 1 of 3 PageID #: 8999



                                                       FILED: September 1, 2021


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                    No. 20-1860 (L)
                                    (3:19-cv-00898)
                                 ___________________

DAKOTA NELSON; BELINDA BIAFORE, individually and as Chairperson of
the West Virginia Democratic Party; ELAINE A. HARRIS, individually and as
Chairperson of the Kanawha County Democratic Executive Committee; WEST
VIRGINIA DEMOCRATIC PARTY; WEST VIRGINIA DEMOCRATIC
HOUSE LEGISLATIVE COMMITTEE

               Plaintiffs - Appellees

v.

MAC WARNER, in his official capacity as West Virginia Secretary of State

               Defendant - Appellant

and

VERA MCCORMICK, in her official capacity as Clerk of Kanawha County,
West Virginia and all county ballot commissioners for the state of West Virginia

               Defendant

------------------------------

STATE OF TEXAS; STATE OF GEORGIA; STATE OF ARIZONA: STATE
OF FLORIDA: STATE OF INDIANA; STATE OF OKLAHOMA: HONEST
ELECTIONS PROJECT

               Amici Supporting Appellant
     Case 3:19-cv-00898 Document 152 Filed 09/01/21 Page 2 of 3 PageID #: 9000



                                 ___________________

                                      No. 20-1861
                                    (3:19-cv-00898)
                                 ___________________

DAKOTA NELSON; BELINDA BIAFORE, individually and as Chairperson of
the West Virginia Democratic Party; ELAINE A. HARRIS, individually and as
Chairperson of the Kanawha County Democratic Executive Committee; WEST
VIRGINIA DEMOCRATIC PARTY; WEST VIRGINIA DEMOCRATIC
HOUSE LEGISLATIVE COMMITTEE

               Plaintiffs - Appellees

v.

VERA MCCORMICK, in her official capacity as Clerk of Kanawha County,
West Virginia and all county ballot commissioners for the state of West Virginia

               Defendant - Appellant

and

MAC WARNER, in his official capacity as West Virginia Secretary of State

               Defendant

------------------------------

STATE OF TEXAS; STATE OF GEORGIA; HONEST ELECTIONS PROJECT;
STATE OF ARIZONA; STATE OF FLORIDA; STATE OF INDIANA; STATE
OF OKLAHOMA

               Amici Supporting Appellant




                                 ___________________
  Case 3:19-cv-00898 Document 152 Filed 09/01/21 Page 3 of 3 PageID #: 9001


                                 JUDGMENT
                               ___________________

      In accordance with the decision of this court, the judgment of the district

court is vacated. This case is remanded to the district court for further proceedings

consistent with the court's decision.

      This judgment shall take effect upon issuance of this court's mandate in

accordance with Fed. R. App. P. 41.

                                        /s/ PATRICIA S. CONNOR, CLERK
